         Case 3:20-cv-00148-KGB Document 13 Filed 08/31/20 Page 1 of 2



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

LISA MURPHY, ADC #760343                                                               PLAINTIFF

v.                                Case No. 3:20-cv-00148-KGB

JENNY LONG, et al.                                                                 DEFENDANTS

                                             ORDER

       Before the Court is the status of this case. Plaintiff Lisa Murphy is presently confined at

the McPherson Unit of the Arkansas Division of Correction in Newport, Arkansas. On May 28,

2020, Ms. Murphy, proceeding pro se, filed a motion for leave to proceed in forma pauperis

(“IFP”) and a complaint against various correctional and medical officials at the McPherson Unit

(Dkt. Nos. 1, 2). On July 23, 2020, United States Magistrate Judge Patricia S. Harris issued her

Proposed Findings and Recommendation, recommending that Ms. Murphy’s claims be dismissed,

without prejudice, and that her motion for leave to proceed IFP be denied as moot (Dkt. No. 9).

To date, Ms. Murphy has not responded to Judge Harris’ Proposed Findings and Recommendation.

However, on August 10, 2020, Ms. Murphy filed a motion for status and for copies (Dkt. No. 10).

In that motion, Ms. Murphy requests a status update and a copy of the docket sheet for this case

and Murphy v. Stieve, No. 3:20-CV-00152-DPM-JTR (W.D. Ark. June 1, 2020), which is before

Chief Judge D. P. Marshall Jr. On August 21, 2020, Ms. Murphy filed a second motion for status

and for copies, requesting “all paper” related to this case and the status of this case (Dkt. No. 11,

at 1). That same day, Ms. Murphy requested that the Court enter a scheduling order (Dkt. No. 12).

       The Court grants Ms. Murphy’s motions for status and for copies (Dkt. Nos. 10, 11) and

directs the Clerk of Court to send to Ms. Murphy a copy of the docket sheet for this case and

Murphy v. Stieve, No. 3:20-CV-00152-DPM-JTR, as well as a copy of Judge Harris’ June 4, 2020,
         Case 3:20-cv-00148-KGB Document 13 Filed 08/31/20 Page 2 of 2



Initial Order for Pro Se Prisoner Plaintiffs (Dkt. No. 3) and Proposed Findings and

Recommendation in this case (Dkt. No. 9). The Court denies Ms. Murphy’s request that the Court

enter a scheduling order, as such an order is not appropriate at this time (Dkt. No. 12).

Additionally, the Court sua sponte extends Ms. Murphy’s deadline to respond to Judge Harris’

Proposed Findings and Recommendation to 30 days from the entry of this Order. Alternatively, if

Ms. Murphy files an amended complaint within 30 days from the entry of this Order, the Court

will vacate Judge Harris’ Proposed Findings and Recommendation and re-refer the case to Judge

Harris to screen the amended complaint.

       It is so ordered this 31st day of August, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                2
